ORDER

PER CURIAM.
The court has received a certified copy of the judgment from the Clerk of the Supreme Court of the United States in Carlsbad Technology, Inc. v. HIF Bio, Inc., 556 U.S. -, 129 S.Ct. 1862, 173 L.Ed.2d 848 (2009).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate issued on February 15, 2008, is hereby recalled and the appeal is reinstated.
(2) The case is returned for consideration to the original merits panel.
(3) The Supreme Court reversed the judgment of this court and remanded the case to this court to conduct further proceedings consistent with its opinion. Appellant filed a motion for submission of supplemental briefings and oral argument. The motion is granted to the extent noted below:
(a)Appellant’s initial supplemental brief is due 20 days from the date of filing of this order;
(b) Appellees’ responsive supplemental brief is due 20 days after service of Appellant’s initial supplemental brief;
(c) Appellant’s reply brief is due 10 days from service of Appellees’ responsive initial supplemental brief; and
(d) The two initial briefs are limited to 20 pages and the final reply is limited to 10 pages and in all other respects shall be in accordance with the Court’s rules.
(4)Oral argument may be scheduled if it is deemed necessary.